RESPONSE TO AMENDMENT
WITHDRAWN REJECTIONS
The 35 U.S.C. §103 rejection of the claims made of record in the office action mailed on 09/14/2021 have been withdrawn due to Applicant’s amendment in the response filed 12/13/2021.
REJECTIONS
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1, 3, 5-7, 9, 19 and 21-28 are rejected under 35 U.S.C. 103 as being unpatentable over Lau et al (U.S. App. Pub. No. 2011/0087440) in view of Rudolph (DE3207592), Li (U.S. App. Pub. No. 2014/0295204) and Arjo (EP 1054343)
Regarding claims 1, 9 and 21-23, Lau et al. teaches an authentication system for value documents wherein the value documents comprise a9 substrate with luminescent having magnetic properties therein. (Abstract). The content of the luminescent magnetic material may be in the range of 0.001% to 20% of the substrate. (par. [0022]). The particles would provide a change in electromagnetic signatures to whatever article they are included in. The particles are ferrimagnetic and oxidic materials as shown in par. [0013]. Lau et al. teaches that controlling the magnetic and rare earth ratios allows for a unique security feature of having both magnetic and luminescent properties which can be detected for authentication. (par. [0012]).
Lau et al. does not teach that the substrate including the magnetic particles comprises a metal selected from the Markush group of claim 1.
Rudolph teaches tokens or coins having a metal base containing small soft magnetic particles therein and a device for testing the coins. (par. [0002]). Rudolph teaches using the magnetic particles to provide a magnetic signature to the coins in over to preventing counterfeiting thereof. (par. [0005]).
Li teaches the structure of a metal coin comprising an outer ring and two inserts that are made of different materials. (Abstract). Li discloses that the coin material is made of nickel, copper and bronze. (par. [0023]). Li further teaches that the coin may have different electromagnetic signatures for vending machine applications, including a high and lower frequency regions. (par. [0069]).
It would have been obvious to one of ordinary skill in the art to incorporate the luminescent magnetic particles of Lau into a metal coin composition as disclosed in Rudolph and Li.
One of ordinary skill in the art would have found it obvious to include the magnetic authenticating particles in the coin structures for the purpose of imparting magnetic and luminescent signatures to the coins for purposes of preventing forgeries. The magnetic materials of Lau et al. are particularly interesting due to their combined magnetic and luminescent properties which would provide an additional layer of counterfeiting prevention.

Lau et al. does not teach that the magnetic material is present in the form of magnetic particles having diameters of 50 microns or less.
Arjo teaches a substrate comprising a magnetic marking for fighting against fraud and for improving quality control. (par. [0001]-[0002]). Arjo teaches that the diameter of magnetic particles may be less than 2 microns, preferably less than 1 micron (par. [0047] and [0059]). The marking should be hard to identify. (par. [0080]-[0081]).
It would have been obvious to one of ordinary skill in the art to optimize the diameter of the magnetic particles of Lau et al. in view of the teachings of Arjo.
One of ordinary skill in the art would have found it obvious to optimize the size of the magnetic particles in order to be able to efficiently incorporate them into the article to be authenticated without changing the appearance of the article such that the incorporation of the magnetic marking material cannot easily be identified, thereby reducing the likelihood of counterfeiting the article.

Regarding claims 3, 5 and 19, the magnetic materials may be yttrium iron garnets, magnetoplumbites or ferrites which have the claimed properties of retaining their magnetic properties when heated. (par. [0013]). The particles are ferromagnetic. (Id.) The particles would still provide magnetic signatures after being heated to temperatures of 1000oC as evidence by the fact that these materials are manufactured by being heated to 1100oC. (par. [0026]-[0027]).
Regarding claims 6-7, Li teaches that the electromagnetic signatures of the coins are located within the body/core of the coin. (Fig. 5 and par. [0069]).
Regarding claim 24-25 and 27, the claims further limit optional limitations in claim 1 and are therefore considered optional.
Regarding claim 26, Lau et al. teaches that the magnetic materials may include magnetoplumbites. (par. [0013]).
Regarding claim 28, Lau et al. teaches that the marker materials include magnetoplumbites which would be would still provide magnetic signatures after being heated to temperatures of 1000oC as evidence by the fact that these materials are manufactured by being heated to 1100oC. (par. [0026]-[0027]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lau et al (U.S. App. Pub. No. 2011/0087440) in view of Rudolph (DE3207592), Li (U.S. App. Pub. No. 2014/0295204) and Arjo (EP 1054343), further in view of Conroy et al. (U.S. App. Pub. No. 2011/0305919).
Lau, Li and Arjo et al. are relied upon as described in the rejection of claim 1, above.
Lau et al. does not teach inclusion of the luminescent magnetic particles in a metallic layer plated on a core.
Conroy et al. teaches metallic materials having luminescent particles embedded therein for the purpose of authentication thereof and prevent counterfeiting. (Abstract, par. [0003]-[0005]). Conroy et al. teaches specifically incorporating the authenticating particles into the surface layer of coins plated with a metallic material. (par. [0026]). Conroy et al. teaches that inclusion into the metal plated layer allows for rapid determination and authentication of the coins.
It would have been obvious to one of ordinary skill in the art to incorporate the magnetic and luminescent marker materials of Lau et al. into the metal layer plated onto a coin material.
One of ordinary skill in the art would have found it obvious to incorporate the marking materials into a metal plated layer for rapid authentication of the coins as disclosed in Conroy et al.

ANSWERS TO APPLICANT’S ARGUMENTS
The Examiner has restated the grounds of rejection made of record in the office action mailed on 01/20/2022 with a newly cited reference for additional support for motivating one of ordinary skill in the art to include magnetic materials into a metallic coin base.
With respect to newly added claim 28, Applicant argues that type of marker material in Lau would not be capable of withstanding the claimed temperatures. The Examiner disagrees as this is contrary to the teachings of Lau et al. wherein the magnetic materials are manufactured in crucibles at 1100oC for a period of 12 hours (par. [0027]-[0028]). The materials would not lose their properties when heated to temperatures lower than what is required to synthesize them.
With respect to the rejection of claim 1, Applicant argues that Lau et al. does not teach that the “value documents” include metal substrates from the list of claim 1 and therefore specifically exclude such materials. The Examiner disagrees.
Lau et al. teaches that the substrate material is solid made of any material and that it may preferably be paper, plastic, glass, textiles and fibers (par. [0021]). Teachings of preferred embodiments do not teach away from non-preferred embodiments. MPEP 2123 II. Furthermore, the secondary references teach a need in the art for authenticating metal containing value documents such as coins. 
In addition, newly cited reference Rudolph teaches including magnetic particles into coins for authentication purposes. The teachings of both Rudolph and Li et al. therefore suggest that there is a need and desire to provide magnetic signatures to metal coins for preventing counterfeiting. One of ordinary skill in the art would therefore have been motivated to combine the teachings of Lau et al. and Rudolph and Li et al. to include luminescent magnetic materials into metal coins. The magnetic materials of Lau et al. are particularly interesting due to their combined magnetic and luminescent properties which would provide an additional layer of counterfeiting prevention. Applicant argues that Li et al. teaches that it is the EMS of the substrate that is being measured, not magnetic particles. However, the combination of the teachings would result in a substrate containing the magnetic particles of Lau et al. which provide the unique EMS.

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRE F FERRE whose telephone number is (571)270-5763. The examiner can normally be reached M and F: 7:30 to 3:30, Tues-Thurs: 8:30 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 5712721490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDRE F FERRE/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        07/12/2022